Citation Nr: 1633410	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional dystrophic scar disability.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1975 to December 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.


REMAND

In a June 2015 remand, the Board directed that a copy of the Veteran's signed informed consent for his July 27, 2006 VA keloid excision surgery be obtained.  The Board also directed that all attempts to obtain this information, and any response received, be documented in the claims file.

The record reflects that the RO sent the Veteran a letter in July 2015, requesting that he provide them with a copy of the signed informed consent for the July 27, 2006 surgery.  Another letter was sent to the Veteran in October 2015, where it was stated that since the Veteran did not provide the signed consent, it was determined to be unavailable for review.  The letter also indicated that all efforts to obtain the needed information were exhausted, and based on those facts it was determined that further attempts to obtain the records would be unsuccessful.  

However, there is no indication in the file that a copy of the signed informed consent was requested from the VA Medical Center in Tacoma.  As indicated in the previous remand, VA treatment records from the day of the surgery indicate that the Veteran was provided with written informed consent which was to be filed in the paper chart.  As all records held in federal custody are deemed constructively part of the record, VA has a duty to secure these outstanding records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). Consequently, a remand is necessary to once again attempt to obtain a copy of the signed informed consent for the July 27, 2006 VA keloid excision surgery.       


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain a copy of the paper chart of the VA clinical records associated with the Veteran's July 27, 2006 keloid excision surgery at the VAMC American Lake Division in Tacoma, to include the informed consent forms from the date of the procedure.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




